Citation Nr: 1537178	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to a higher initial rating for service-connected maxillary sinusitis with allergic rhinitis, rated as 10 percent disabling from August 1, 2004, 30 percent disabling from October 10, 2008, and each rated separately as 30 percent disabling from September 17, 2013.

3.  Entitlement to an increased rating for service-connected sinusitis, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from an August 2004 decision by the RO in St. Petersburg, Florida that granted service connection and a 10 percent rating for maxillary sinusitis with allergic rhinitis.

This case also comes to the Board on appeal from a March 2008 RO decision that denied entitlement to service connection for kidney stones.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) of the RO in December 2005, and a transcript of this hearing is of record.  

In a September 2009 rating decision, the RO granted a higher 30 percent rating for service-connected maxillary sinusitis with allergic rhinitis, effective October 10, 2008.  

The Board previously remanded the appeal for a higher initial rating for sinusitis and rhinitis in April 2008 for additional development, and in June 2011 for a Travel Board hearing.

In a July 2014 rating decision, the RO granted a separate 30 percent rating for chronic sinusitis, and a separate 30 percent rating for allergic rhinitis, each effective September 17, 2013.

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issues of entitlement to an increased rating for asthma, entitlement to service connection for diverticulitis and whether new and material evidence has been received to reopen a previously denied claim of service connection for erectile dysfunction have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for kidney stones and to an increased rating for chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 4, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of his appeal as to the following issues is requested:  entitlement to a higher initial rating for service-connected sinusitis, and entitlement to a higher initial rating for service-connected rhinitis.  This request for withdrawal was reiterated by his representative at his hearing in May 2015.
 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met as to the issues of entitlement to a higher initial rating for service-connected sinusitis, and entitlement to a higher initial rating for service-connected rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Initial Ratings for Sinusitis and Rhinitis

The Veteran appealed the initial 10 percent disability rating assigned for maxillary sinusitis with allergic rhinitis in an August 2004 rating decision.  During the pendency of this appeal, in a September 2009 rating decision, the RO granted a higher 30 percent rating for service-connected maxillary sinusitis with allergic rhinitis, effective October 10, 2008.  

In a July 2014 rating decision, the RO granted a separate 30 percent rating for chronic sinusitis, and a separate 30 percent rating for allergic rhinitis, each effective September 17, 2013.

In a written statement signed by the Veteran on May 4, 2015, he wrote, "I consider the rhinitis and sinusitis as complete grants and do not wish to pursue these any further on appeal."

At the May 4, 2015 Board hearing, when the Veteran's representative was asked if the Veteran was withdrawing the appeals for higher ratings for sinusitis and rhinitis, he answered in the affirmative.  No testimony was taken on these issues.  

In a written statement signed by the Veteran's representative on May 6, 2015 and received on that date, the representative stated that he and the Veteran made an error in withdrawing the sinusitis appeal at the hearing.  He requested the Board to "...withdraw the motion to withdraw the issue of Sinusitis on appeal."  He said that the Veteran did not wish to pursue the rhinitis issue any further.

The Board finds that the Veteran's withdrawal of his appeal for higher initial ratings for sinusitis and rhinitis was effective when it was received by the Board on May 4, 2015.  38 C.F.R. § 20.204(b)(3) (2015).  This withdrawal of his appeal is deemed a withdrawal of the notice of disagreement and the substantive appeal as to both issues.  38 C.F.R. § 20.204(c) (2015).

The subsequent May 6, 2015 correspondence from the Veteran's representative may not be construed as a timely notice of disagreement with regard to the August 2004 rating decision, as it was received more than one year after notice of that decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.204(c), 20.302 (2015).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant has withdrawn his appeal as to the issues of entitlement to higher initial ratings for service-connected sinusitis and rhinitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

ORDER

The appeal as to the issues of entitlement to higher initial ratings for service-connected sinusitis and allergic rhinitis is dismissed.


REMAND

Kidney Stones

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for kidney stones.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he developed a chronic kidney stone condition in service, and that he had abdominal pain and blood in his urine in the mid-1980s during service, which he now believes were symptoms of a kidney stone condition.  He also indicated that he was diagnosed with kidney stones within 18 months after separation from service in late July 2004, and that the condition has been chronic ever since then.  See May 2015 hearing transcript, pages 3, 10.  He asserts that kidney stones first manifested in service, or were caused by frequent use of antacids to treat his service-connected gastroesophageal reflux disease (GERD).  He has recently submitted a printout of an internet newspaper article about GERD, which discusses the side effects of antacid medications used to treat this condition. 

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed kidney stones, and the Board finds that a VA examination is required.  

Service treatment records show that the Veteran was treated for gram-negative intracellular diplococci (GNID) infection in 1981, urethritis in 1984, and gonorrhea in 1985.  Hematuria was diagnosed in April 1985.  He was treated for a urinary tract infection in 1989.  In October 1997, the Veteran reported that he sometimes had pain upon urination, and also had blood in his urine.  In March 1999, the Veteran reported urination of blood after a fall while straddling a bar while balancing.  A report of a December 2002 urinalysis performed at MacDill Air Force Base reflects that red blood cells were shown.  On medical examination in March 2004, kidney stones were not diagnosed.  In an April 2004 report of medical history, the Veteran reported that he had passed kidney stones in the past, and he sometimes had pain upon urination, and also had blood in his urine.  In a July 2004 separation examination, kidney stones were not diagnosed.

A July 2006 computed tomography (CT) scan of the kidneys showed bilateral nephrolithiasis.  A June 2007 urology note reflects that the Veteran reported that he passed urinary calculi about ten years ago.  The pertinent diagnosis was nonobstructive bilateral nephrolithiasis.  Subsequent VA medical records reflect treatment for multiple medical conditions, and his problem list includes hematuria.  A February 2011 CT scan of the abdomen showed punctate nonobstructing calcification in the right kidney.

At his hearing, the Veteran testified that during service, he received medical treatment at MacDill Air Force Base from 1988 until 2004.  Some records from this facility are on file.  On remand, the AOJ should attempt to obtain any additional treatment records pertaining to kidney stones or GERD from that facility, that are not already on file.

It also appears that there may be outstanding VA medical records.  The Veteran testified that he was treated for kidney stones by VA, and any additional relevant records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Sinusitis

The issue of entitlement to an increased rating for service-connected sinusitis is also being remanded.  In a July 2014 rating decision, the RO granted a separate 30 percent rating for chronic sinusitis, and a separate 30 percent rating for allergic rhinitis, each effective September 17, 2013.

Correspondence received in May 2015 from the Veteran's representative indicates that the Veteran now contends that a 50 percent rating is warranted for service-connected sinusitis.  He also said that the Veteran does not wish to pursue the rhinitis issue any further.  In other words, he does not express disagreement with the rating for rhinitis.  

The Board construes the May 2015 letter as a timely notice of disagreement with the 30 percent rating assigned for service-connected sinusitis, as it was received within one year of notice of the July 2014 decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).

Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the above claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to an increased rating for service-connected chronic sinusitis. Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

2.  Attempt to obtain any additional service treatment records pertaining to kidney stones or GERD from MacDill Air Force Base dated from January 1988 to July 2004, and associate them with the claims file.

3.  Obtain copies of all additional records of any relevant VA treatment for kidney stones or GERD dated since the Veteran's separation from service that are not already on file, and associate them with the claims file.

4.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current kidney stones condition.  The claims file must be provided to and reviewed by the examiner. 

(a) Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current kidney stones condition - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service.

(b) The examiner is also asked to provide a medical opinion as to the likelihood (very likely, as likely as not, or unlikely) that the service-connected GERD (or antacids used to treat GERD) (1) caused or (2) permanently aggravated any current kidney stones condition.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. The examiner should consider the Veteran's claims of continuous complaints since service separation. 

5.  Then readjudicate the claim for service connection for kidney stones in light of all additional evidence received since the July 2009 statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


